                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   ESTATE OF JAMES C. RENNICK, SR.,
                                                               CIVIL ACTION
            v.
                                                               NO. 18-3881
   UNIVERSAL CREDIT SERVICES, LLC

                                   ORDER RE: MOTION TO STRIKE

         AND NOW, this 22nd day of August, 2019, upon consideration of Defendant’s Motion to

Strike the First Amended Complaint (ECF 20) and Plaintiff’s Response thereto (ECF 25), and for

the reasons set out in the foregoing memorandum, it is hereby ORDERED that Defendant’s

Motion is GRANTED. Plaintiff must file a Motion seeking leave of Court or a Stipulation by

counsel within ten (10) days.

                                                                 BY THE COURT:

                                                                 /s/ Michall M. Baylson
                                                                 MICHAEL M. BAYLSON, U.S.D.J.


O:\CIVIL 18\18-3881 Rennick v. Universal Credit Services LLC\18cv3882 Order re Motion to Strike.docx
